   Case 1:19-cr-00375-SJ Document 1 Filed 08/19/19 Page 1 of 1 PageID #: 1
                              JOHNSON,J.
                                                                     1 1 o rl CLERK'S OFFICE
                          BULSARA, M.J,                                  ■ '^'STRICT COURT E.D.N.Y.
                                                                     ^        AUG j 9 2019     A
                                                                       BROOKLYN OFFICE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORX
                                      X


UNITED STATES OF AMERICA                        NOTICE OF MOTION


         - against -                                  alDo(


CHRISHAANTRUNZ,

                        Defendant.


                                      X



                PLEASE TAKE NOTICE that the undersigned will move this Court, before a

judge to be assigned, for leave to file an information upon the defendant CHRISTIAAN

TRUNZ's waiver ofindictment pursuant to Rule 7(b)ofthe Federal Rules of Criminal

Procedure.

Dated:      Brooklyn, New York
            August 19,2019
                                                 ROBERT A.ZINK
                                                 Chief,Fraud Section
                                                 Criminal Division
                                                 U.S. Department of Justice


                                          By:
                                                 AVI PERRY
                                                 MATTHEW F. SULLIVAN
                                                 Trial Attorneys, Fraud Section
                                                 Criminal Division
                                                 U.S. Department of Justice
                                                 1400 New York Avenue NW
                                                Washington,DC 20011
                                                avi.perry@usdoj.gov
                                                matthew.sullivan2@usdoj.gov
                                                (202)203-9204(Perry)
                                                (202)353-6200(SulUvan)
Cc:   Clerk ofthe Court
      Anthony Barkow,counsel for the defendant
